UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 14, 2010 AuraSource, Inc. (Exact name of registrant as specified in its charter) Nevada 000-28585 68-0427395 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1490 South Price Road, Suite 219 Chandler, AZ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(480) 292-7179 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On October 14, 2010, the Company issued a press release that the Bureau of Land Management has taken a key step to advance research on an important potential source of domestic energy. AuraSource, Inc. (OTCBB: ARAO.OB), Exxon Mobil Corp and Natural Soda Holdings Inc. nominations will be forwarded to the Bureau of Land Management’s Colorado and Utah State Offices for National Environmental Policy Act reviews. A copy of the press release is attached to this Form 8-K as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits. 99.1News Release dated October 14, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, AuraSource, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AURASOURCE, INC. Date:October 19, 2010By:/s/ Eric Stoppenhagen Eric Stoppenhagen Chief Financial Officer
